


110 HR 2172 IH: To amend title 38, United States Code, to require that

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2172
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require that
		  all Department of Veterans Affairs orthotic-prosthetic laboratories, clinics,
		  and prosthesists are certified by either the American Board for Certification
		  in Orthotics and Prosthetics or the Board of Orthotics and Prosthetic
		  Certification, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Amputee
			 Veteran Assistance Act.
		2.Requirement for
			 certification of Department of Veterans Affairs orthotic-prosthetic
			 laboratories; contracts for service and repair of prosthetic devices; plan to
			 inform disabled veterans
			(a)Requirement for
			 certification; contracts for service and repair; plan To inform disabled
			 veterans
				(1)In
			 generalChapter 31 of title 38, United States Code, is amended by
			 adding at the end the following new sections:
					
						3122.Certification
				of Department orthotic-prosthetic laboratoriesThe Secretary shall ensure that all
				Department orthotic-prosthetic laboratories and clinics are certified by either
				of the following:
							(1)The American Board
				for Certification in Orthotics and Prosthetics.
							(2)The Board of
				Orthotics and Prosthetic Certification.
							3123.Contracts for
				service and repair of prosthetic devices with non-Department
				entitiesThe Secretary shall
				seek to enter into a contract with a non-Department entity that the Secretary
				determines is qualified to provide for the service and repair of prosthetic
				devices for a veteran if—
							(1)the Secretary
				determines that Department facilities are unable to perform the necessary
				service or repair due to a lack of technology or for any other reason that the
				Secretary determines prevents such service or repair in a timely manner;
				or
							(2)the veteran in
				need of such service or repair to a prosthetic device resides at a distance
				greater than 55 miles from the nearest suitable Department facility capable of
				furnishing such service or repair.
							3124.Plan to inform
				disabled veterans of technological advances in the field of
				prostheticsThe Secretary
				shall develop and carry out a plan to inform disabled veterans at least two
				times per year of technological advances in the field of
				prosthetics.
						.
				(2)Clerical
			 amendmentThe table of contents at the beginning of such chapter
			 is amended by adding at the end the following new items:
					
						
							3122. Certification of Department
				orthotic-prosthetic laboratories.
							3133. Contracts for service and repair of
				prosthetic devices with non-Department entities.
							3134. Plan to inform disabled veterans of
				technological advances in the field of
				prosthetics.
						
						.
				(b)Effective
			 datesThe Secretary shall implement the requirements of—
				(1)section 3122 of
			 title 38, United States Code, as added by subsection (a), not later than five
			 years after the date of the enactment of this Act; and
				(2)sections 3123 and
			 3124 of such title, as so added, not later than six months after the date of
			 the enactment of this Act.
				3.Review of
			 Department of Veterans Affairs orthotic-prosthetic laboratories and
			 specialists
			(a)Review of
			 laboratories and clinics
				(1)Review
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall conduct and complete a
			 review of all Department of Veterans Affairs orthotic-prosthetic laboratories
			 and clinics to ensure that the Department is capable of servicing and repairing
			 the most technologically advanced prosthetic devices.
				(2)Report
			 requiredNot later than six months after the completion of the
			 review under paragraph (1), the Secretary shall submit to Congress a report
			 containing the Secretary’s findings under the review and any recommendations to
			 address any deficiencies in capability discovered as a result of such
			 review.
				(b)Review of
			 specialists
				(1)Review
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary shall conduct and complete a review of Department
			 prosthetists and orthotists to determine what level and kinds of training and
			 education will be needed to ensure that such prosthetists and orthotists are
			 qualified to service and repair the most technologically advanced prosthetic
			 devices.
				(2)Report
			 requiredNot later than six months after the completion of the
			 review under paragraph (1), the Secretary shall submit to Congress a report
			 containing the Secretary’s findings under the review and any recommendations to
			 address any deficiencies in education, training, or qualification discovered as
			 a result of such review.
				
